t c no united_states tax_court gwendolyn l kestin petitioner v commissioner of internal revenue respondent docket no 18254-17l filed date after correctly reporting her wages as taxable_income on form_1040 u s individual_income_tax_return p submitted to the irs a frivolous amended_return on form 1040x amended u s individual_income_tax_return on which she reported a zero tax_liability and claimed the refund of all of the tax she had paid_by withholding from her wages the irs sent to p a letter 3176c stating that the position on her amended_return was frivolous and inviting her to avoid a penalty under sec_6702 for fil ing a frivolous_return by correcting her frivolous filing p did not comply when the irs did not allow the refund she sent the irs six letters to each of which a photocopy of the form 1040x was attached in each of those six instances the photocopy was clearly marked as a copy and the irs understood that the copies were not new original claims for refund the irs assessed against p seven dollar_figure penalties ie one each for the original form 1040x and the six photocopies under sec_6702 for fil ing a frivolous_return the irs issued to p a notice under sec_6320 of its filing a notice_of_federal_tax_lien nftl under sec_6323 and p requested a collection_due_process_hearing before irs appeals appeals issued a notice_of_determination sustaining the penalties and the nftl filing and p filed her petition in this court held p is liable under sec_6702 for the dollar_figure penalty for the filing of her frivolous amended_return held further p’s inclusion of copies of her original form 1040x as attachments to letters or notices asking the irs to process and honor her original form 1040x did not constitute fil ing what purports to be a return for purposes of sec_6702 and p is not liable for the dollar_figure penalties on the six photocopies held further the irs’s letter 3176c inviting p to avoid that penalty by correcting her frivolous filing was not an initial determination of penalty liability for purposes of sec_6751 held further r complied with the written supervisory approval requirement of sec_6751 in this case held further the omission from the nftl of the assessment_date for two of the penalties did not render the nftl invalid as to those assessments gwendolyn l kestin for herself tammie a geier and j craig young for respondent gustafson judge the office of appeals appeals of the internal_revenue_service irs issued to petitioner gwendolyn l kestin on date a notice_of_determination nod concerning collection action s under sec_6320 and or of the internal_revenue_code pursuant to sec_6320 and sec_6330 the nod sustained the filing of a notice_of_federal_tax_lien nftl to collect seven dollar_figure penalties that the irs had assessed against mrs kestin under sec_6702 for filing frivolous tax returns she filed a petition in this court to challenge that nod the issues for decision are whether she filed seven frivolous returns whether the penalties were approved in compliance with sec_6751 and whether appeals abused its discretion in sustaining the nftl that was filed in connection with those penalties we hold that mrs kestin filed one frivolous_return but not seven that the penalty was approved in compliance with sec_6751 and that appeals did not abuse its discretion in sustaining the nftl filing as to that one penalty but that as to the other six penalties the nftl filing cannot be sustained 1unless otherwise indicated all section references are to the internal_revenue_code u s c in effect for all relevant times and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar procedural history the commissioner moved for summary_judgment on date and mrs kestin opposed the motion by our order of date we granted the commissioner’s motion in part2 and held on the undisputed facts that mrs kestin’ sec_2014 amended_return was frivolous however we denied the motion in part because the facts were not clear as to the number of frivolous returns that mrs kestin filed for purposes of sec_6702 and the supervisory approval of the penalty assessments pursuant to sec_6751 we ordered that trial would proceed on those issues 2rule c provides if on motion under this rule decision is not rendered upon the whole case or for all the relief asked and a trial is necessary the court may ascertain by examining the pleadings and the evidence before it and by interrogating counsel what material facts exist without substantial controversy and what material facts are actually and in good_faith controverted it may thereupon make an order specifying the facts that appear to be without substantial controversy including the extent to which the relief sought is not in controversy and directing such further proceedings in the case as are just our order of date set out the material facts that exist without controversy in this case which the commissioner was not obliged to re-prove at trial and those facts are included here with the findings_of_fact made after trial on the basis of trial evidence the case was tried on date in winston-salem north carolina pursuant to notice served on date and confirmed by notice served on date and by our orders of may and date mrs kestin did not appear for trial the commissioner acknowledged that he generally bears the burden of production pursuant to sec_7491 and the burden_of_proof pursuant to sec_6703 discussed below and notwithstanding mrs kestin’s absence he called witnesses and offered other evidence thereafter both parties filed post- trial briefs original return findings_of_fact in mrs kestin received wages of dollar_figure from which federal_income_tax was withheld with her husband she timely filed in date an apparently unremarkable tax_return for on form_1040 u s individual_income_tax_return which reported a tax_liability arising principally from her wages amended_return however in date mr and mrs kestin submitted to the irs a frivolous amended return--a form 1040x amended u s individual_income_tax_return --that reported a zero tax_liability two one-page letters one from each of the kestins accompanied a single original form 1040x part iii of the form explanation of changes states see supporting letters for mr and mrs kestin and mrs kestin’s letter states i am a private sector citizen non-federal employee sic and employed by a private sector company non-federal entity as defined in c d i am not employed in a ‘trade’ or ‘business’ nor am i an ‘officer of a corporation ’ nor do i hold a public_office therefore i did not receive privileged taxable ‘wages’ the form 1040x sought a refund of all of mrs kestin’s withheld income_tax for the first copy of the form 1040x on date the irs sent the kestins a letter 3176c advising that the position reflected on the kestins’ amended_return was frivolous warning that the agency intended to assert a dollar_figure penalty under sec_6702 for frivolous tax positions and giving the kestins the opportunity to avoid that penalty by correcting their frivolous filing the letter stated if not immediately corrected the internal_revenue_service will assess a dollar_figure penalty against you as stated above we are proposing to assess a dollar_figure penalty against you for each frivolous tax_return or purported tax_return that you filed if you send us corrected returns we will disregard the previous documents that you filed and not assess the frivolous_return penalty emphasis added the kestins responded with a letter that argued against the irs’s position and listed as an attachment reference copy of previously-submitted tax_return 1040x the irs received the letter and attachment in date the attached photocopy of the form 1040x bears a large stamp at the bottom reading photocopy - do not process the first penalty assessment irs tax examiner tondi mcneeley prepared a form_8278 assessment and abatement of miscellaneous civil penalties dated date that initially proposed assessment of a single dollar_figure penalty for the original form 1040x the form_8278 was modified by handwriting to impose two penalties totaling dollar_figure the second of which was for the copy of the form 1040x that the kestins submitted with their letter dated date mrs mcneeley’s immediate supervisor at that time rochelle nichols signed and dated the form_8278 on date penalties totaling dollar_figure as proposed march and approved date were assessed on date five more copies of the form 1040x the kestins sent a letter to the irs in kansas city missouri dated and signed on date but evidently received by the irs on date that enclosed another copy of the form 1040x the letter stated that the irs had delayed the return of our property long enough we have been trying to correct an erroneous filing our original joint tax filing but you are refusing for reasons we cannot understand attached find a copy of our amended return the kestins sent another letter to the irs in kansas city dated and signed on date but received by the irs on date that enclosed among other documents a copy of the form 1040x the letter stated a copy of our return is included for your convenience note signatures are with original 1040x and notarized testimony the kestins sent to the irs in andover massachusetts a notice dated date but received by the irs on date that enclosed a copy 3the commissioner cites his records to show that the third fourth fifth and sixth of mrs kestin’s submissions though dated in date date date and date were all received by the irs on the same day date and three of them in the same location kansas city missouri mrs kestin does not dispute these assertions but rather in her post- trial brief admits that the times dates and actions described in r’s statement of facts through of his seriatim opening brief are generally accurate of the form 1040x the notice demanded that the irs immediately process the form 1040x and immediately return our property that was erroneously withheld due to bad payer w-2 data and withholdings at the bottom of the notice there appears the handwritten statement attached is a copy of previous correspondence and our amended_return the kestins sent to the irs in kansas city another notice this one dated date but received by the irs on date that enclosed among other documents a copy of the form 1040x the notice stated enclosed please find copies of our original return for your convenience 1040x supporting our position to compel to process our return the form 1040x bears a large stamp at the bottom reading photocopy - do not process the kestins sent to three locations--the secretary of the department of the treasury in washington d c the irs in kansas city and the irs in austin texas--an affidavit of redress demand signed and notarized on date that enclosed a copy of the form 1040x the irs received the affidavit in austin on date the affidavit included a timeline of the various filings and continued to dispute the irs’s determination that the amended_return was a frivolous submission the affidavit again demanded a return of our property and the reversal of the civil penalty assessments second penalty assessment ms mcneeley submitted on date a second form_8278 that proposed assessment of five more dollar_figure penalties totaling dollar_figure for the kestins’ five additional submissions that included copies of the form 1040x ms mcneeley’s immediate supervisor at that time andrea ipson signed and dated the form_8278 on date penalties totaling dollar_figure as proposed and approved date were assessed on date the nature of mrs kestin’s submissions mrs kestin’s date amended_return on form 1040x purported to be a tax_return was intended by her as a tax_return sought a refund and was understood by the irs to be a tax_return however each of the photocopies of that form 1040x that mrs kestin included in her subsequent letters some of which she called notices and one of which she called an affidavit was expressly stated to be a copy of that original form 1040x each was manifestly intended by her to be perceived as a photocopy of the form 1040x and the irs did perceive each as a copy of an original mrs kestin sought only one refund of the income_tax she had reported on her original non-frivolous form_1040 return not seven refunds of that amount the refund she requested on her form 1040x and all of its copies was dollar_figure but in some of her letters she stated a lesser amount--dollar_figure cdp hearing to facilitate its collection of the frivolous_return penalties assessed against mrs kestin the irs filed an nftl with the clerk of the superior court of mecklenburg county north carolina pursuant to sec_6323 the nftl stated the date of assessment as ie the date of the second of the two assessments and stated an amount due of dollar_figure the stated balance due was not the full dollar_figure because the irs had credited another year’s income_tax overpayment against the penalty liabilities the irs’s transcript for these liabilities shows that on that same date the irs sent mrs kestin a statutory notice of balance due on date the commissioner sent to mrs kestin pursuant to sec_6320 a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 advising her of her right to an agency-level collection due 4the notice_of_federal_tax_lien that the irs files pursuant to sec_6323 in the manner specified in sec_6323 is the document that gives to the world notice of the tax debt and of the federal government’s claimed priority to collect it from the taxpayer’s property we refer to this document as the nftl it is not to be confused with the similarly named notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 continued process cdp hearing like the nftl this cdp_notice stated only the date assessment_date but stated the full unpaid liability for all seven penalties including the two assessed in date in response mrs kestin submitted a timely request dated date for a cdp hearing before appeals her cdp hearing request stated among other things each time the kestins submitted rebuttals to irs accusations or correspondences for tax_year the irs fraudulently labeled reference copies of their amended_return as frivolous and erroneously applied fines the record needs to be set straight if the kestins actually filed a frivolous_return which they did not the fine should have been dollar_figure each ie for each spouse not dollar_figure total in that cdp hearing the irs acknowledged that mrs kestin was entitled to challenge her liability for the penalties mrs kestin advanced largely frivolous arguments and she did not propose any collection alternative on date appeals issued to mrs kestin an nod appeals determined inter alia pursuant to sec_6330 that the requirements of any applicable law or administrative procedure have been met appeals’ determination sustained the assessment of the civil penalties and the nftl continued emphasis added cdp_notice which is the document served pursuant to sec_6320 on the taxpayer informing her that an nftl has been duly filed and that she has the right to request a cdp hearing to challenge the nftl tax_court petition on date the kestins timely mailed to this court a petition in both their names asking us to review appeals’ determination the petition stated an address in north carolina by order of date we dismissed mr kestin from this case because no determination had been issued to him that could support jurisdiction in this court opinion i general principles a penalties for frivolous tax submissions the penalties at issue in this case are imposed by sec_6702 which provides sec_6702 frivolous tax submissions -- a civil penalty for frivolous tax returns --a person shall pay a penalty of dollar_figure if-- such person files what purports to be a return of a tax imposed by this title but which-- a does not contain information on which the substantial correctness of the self-assessment may be judged or b contains information that on its face indicates that the self-assessment is substantially incorrect and the conduct referred to in paragraph -- a is based on a position which the secretary has identified as frivolous under subsection c or b reflects a desire to delay or impede the administration of federal tax laws emphasis added subsection b of sec_6702 not at issue here imposes a penalty when a frivolous position is asserted in specified frivolous submissions meaning requests for cdp hearings and certain other specific applications not involved here subsection b of sec_6702 provides a circumstance in which the specified_frivolous_submission penalty shall not apply opportunity to withdraw submission --if the secretary provides a person with notice that a submission is a specified_frivolous_submission and such person withdraws such submission within days after such notice the penalty imposed under paragraph shall not apply with respect to such submission as to penalties such as the sec_6702 penalties at issue here the commissioner has the burden of production pursuant to sec_7491 and under sec_6703 he bears the burden_of_proof on the penalties at issue here the commissioner does not dispute that sec_6751 requires special approval of the initial determination of sec_6702 penalties by the immediate supervisor of the individual who makes the initial determination of penalty liability see internal_revenue_manual irm pt date pursuant to sec_6751 written management approval must be indicated before assessing the sec_6702 penalty this written managerial approval should be indicated on form sec_6751 provides that the requirement of written supervisory approval shall not apply to a penalty automatically calculated through electronic means but the commissioner concedes that the sec_6702 penalties asserted against mrs kestin were not automatically calculated b lien principles when a taxpayer fails to pay a tax_liability after the irs gives notice_and_demand pursuant to sec_6303 sec_6321 imposes a lien in favor of the united_states on all the property of the delinquent taxpayer this automatic lien is sometimes referred to as a secret_lien because it exists even before third parties could be aware of it see hult v commissioner tcmemo_2007_302 slip op pincite however the sec_6321 lien is not valid against a purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor until an nftl has been filed sec_6323 134_tc_280 sec_6323 authorizes the irs to file notice of that lien--ie to file an nftl sec_6323 provides that the nftl shall be publicly filed in a place designated by the laws of such state the point of the nftl is not to give notice to the taxpayer the taxpayer has already received a notice of the assessment and demand for payment of the liability and is thus aware of the liability rather the purpose of the nftl is to give notice of the government’s lien to the creditors and potential creditors of the taxpayer and to establish the federal tax lien’s priority over the claims of other creditors c cdp principles the irs must provide to the taxpayer written notice of the nftl within five business days of the nftl’s filing sec_6320 after receiving such a notice the taxpayer may request an administrative hearing before appeals sec_6320 b administrative review is carried out by way of a hearing before appeals pursuant to sec_6320 and c for the agency-level cdp hearing before appeals the pertinent procedures are set forth in sec_6330 those procedures require appeals to consider four sets of issues first the appeals officer must even without any prompting by the taxpayer obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 see 131_tc_197 supplemented by 136_tc_463 the nod issued to mrs kestin stated the settlement officer also confirmed the civil penalty was properly approved by the manager of the person recommending assessment in compliance with sec_6751 and is valid we discuss below as verification issues the irs’s compliance with sec_6751 and mrs kestin’s allegations of errors in the nftl and the cdp_notice second a taxpayer may contest the existence and amount of the underlying tax_liability if she did not have a prior opportunity to dispute the tax_liability sec_6330 the commissioner acknowledges that mrs kestin did not have a prior opportunity to dispute her sec_6702 penalties so we conclude that she was entitled to challenge her underlying tax_liability in the cdp hearing we discuss her underlying liability below in part ii third the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax including challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 mrs kestin did not raise any such issues so we need not further address them fourth at the cdp hearing appeals is to consider whether any proposed collection action here the filing of the nftl balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 an nftl is usually less intrusive than a levy that is while a levy is an affirmative act taken to collect the tax an nftl is a more passive action by the government that in effect simply saves its place in line ahead of other potential claimants against the taxpayer’s property mrs kestin makes no contention as to intrusiveness and we do not address it further d judicial review when appeals issues its determination if the taxpayer is dissatisfied with the outcome there she can file a petition with the tax_court for review of appeals’ determination as mrs kestin has done sec_6320 sec_6330 see 125_tc_301 aff’d 469_f3d_27 1st cir where the validity of the underlying tax_liability is properly at issue we review the determination regarding the underlying tax_liability de novo 114_tc_604 114_tc_176 ii analysis a frivolous_return in our order of date we held that mrs kestin’s amended_return filed date--asserting that her wages are not subject_to income tax-- is frivolous in our order we declined and we still decline to respond to her voluminous arguments for reasons we have explained in 136_tc_498 in her post-trial brief mrs kestin acknowledges that the first 1040x was frivolous and does not dispute that penalty except with regard to procedural disputes discussed in parts ii b and ii c because those procedural disputes lack merit as to the original form 1040x we hold that she is liable for the dollar_figure penalty on her form 1040x as originally filed b photocopies as purported returns mrs kestin does not dispute that her frivolous form 1040x purports to be a return for purposes of sec_6702 however at issue in this case in addition to the one dollar_figure penalty on that original form 1040x are six more such penalties that the irs assessed on the basis of her submitting along with letters that she sent to the irs plainly marked photocopies of the form 1040x we conclude that sec_6702 does not warrant penalties for those photocopies the question whether a document is a return under the internal_revenue_code arises in various contexts as we recently explained in gregory v commissioner t c ___ ___ slip op pincite date most commonly a return is a document that is used to report a tax_liability see eg 82_tc_766 aff’d 793_f2d_139 6th cir under what is commonly called the beard test for example a return must meet the following criteria first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury id pincite where a document fails to constitute a return under that definition the document may for example as in gregory fail to establish a change in the taxpayer’s last- known address or it may as in 143_tc_265 aff’d 800_f3d_758 6th cir fail to start the running of the period of limitations for assessment of tax we most often confront the return-or-not question in such contexts where the taxpayer contends that a document is a return and the irs contends that it is not sec_6702 is a very different context that statute imposes a penalty on a document that merely purports to be a return the second of the beard criteria thus even if or especially if a document fails the other beard criteria the document may warrant the penalty as a frivolous tax_return mrs kestin’s original form 1040x failed the beard test because although it purports to be a return it lacks an honest and reasonable attempt to satisfy the requirements of the tax law and it is therefore not a return however because that form 1040x purports to be a return but has the defects set out in sec_6702 it is subject_to the sec_6702 penalty but the photocopies require a different analysis no doubt they are photocopies of a document the form 1040x that purports to be a return but the question we must answer is whether the photocopies themselves purport to be returns she did not request action on the photocopy itself rather she asked the irs to process and honor her original form 1040x a photocopy so marked and so explained does not purport to be a return the statute does not address whether copies might be subject_to the penalty and the commissioner points us to no pertinent regulation on the subject the commissioner cites no case law that addresses the question of copies labeled as such or even of copies not labeled as such the commissioner does cite 136_tc_455 in which two sec_6702 penalties for each of two years were sustained against a taxpayer who after being told that the irs would not accept his first purported returns resubmitted substantially identical purported tax returns for those two years however there is no suggestion in grunsted that the later returns were mere copies or were labeled as such on the contrary we found in that case that the later documents were again seeking a refund id pincite we explicitly held that each purported to be an income_tax return and that each was filed to obtain tax refunds id pincite the commissioner also cites whitaker v commissioner tcmemo_2017_192 at for the true proposition that i f a taxpayer files multiple frivolous returns for a single year the irs can assess multiple frivolous_return penalties but in whitaker the penalties for the year at issue were sustained only as to a form_1040 that bore original signatures id at and what purported to be a correct federal_income_tax return that was signed by the taxpayer id at in holding that such a document purports to be a return sec_6702 we explained the june purported return was submitted on form_1040 bore petitioner’s and ms valentine-whitaker’s original signatures and was filed in an effort to obtain a refund the september purported return was substantially_similar to the june purported return with original signatures but different attachments it was filed in response to a cp72 notice that instructed petitioner to f ile a corrected form_1040 tax_return within days it thus purported to be a corrected form_1040 for and it was likewise filed in an effort to obtain a refund whitaker v commissioner at alteration in original no penalty was sustained against a mere copy in whitaker the second penalized document was not labeled a copy was not in fact a copy was instead a signed original and sought a refund as opposed to merely arguing that the irs should process a previously filed original mrs kestin’s circumstance is plainly different from both grunsted and whitaker the commissioner advises that irm pt date instructs irs employees as follows penalties will be assessed under sec_6702 without regard to whether the claim is a copy or an original whether the signature on the claim is a copy or an original or whether there has been an sec_6702 penalty previously assessed for the same tax period however the irm also advises if unable to determine whether the filing is an additional claim_for_refund secondary filing or a response to a service request for a copy of a previous filing do not assess the penalty id pt moreover although the irm can show the irs’s interpretation of the statute it does not have the force of law ginsburg v commissioner t c 5in whitaker v commissioner tcmemo_2017_192 at an additional penalty had been assessed for a submission that petitioner made on date in response to an irs letter which stated incorrectly that it had ‘no record of receiving’ the joint_return that letter asked petitioner to ‘please send us a newly signed copy of your return ’ and he complied with that request respondent in his post-trial brief ‘concedes that petitioner is not liable for the frivolous_return penalty for the purported return submitted on date ’ if we assume that the irm provision cited by the commissioner shows that the irs interprets sec_6702 to call for a penalty even where a copy is labeled as such and does not seek an additional refund then we think it is incorrect because it fails to distinguish a purported tax_return from a mere copy of a purported tax_return we hold that mrs kestin’s six plainly marked photocopies sent to the irs with her letters did not purport to be tax returns and are not subject_to the penalty under sec_6702 c other procedural issue sec_1 supervisory approval on the record before us at the time we denied the commissioner’s motion for summary_judgment by our order of date we were unable to hold that the commissioner had complied with the supervisory approval requirement of sec_6751 with respect to the penalties at issue here given the evidence 6this is not to say that a copy of a purported return may never be subject_to a penalty under sec_6702 for example the irs may have received information about an individual’s income or withholding and yet have no record of having received a return from the individual if the irs notifies the individual that no return has been received and if the individual responds with a copy of a purported return that he claims to have previously filed and on which copy he relies to report his income then we do not rule out the possibility that the copy might constitute a purported return of tax for purposes of imposing a frivolous_return penalty at trial however the commissioner has met his burden of production under sec_7491 to show compliance with the supervisory approval requirement of sec_6751 a automatically calculated as we noted above the supervisory approval requirement does not apply to penalties automatically calculated through electronic means the commissioner acknowledges in his post-trial brief that the seven penalty assessments at issue here are not automatically calculated by electronic means and that the supervisory approval requirement of sec_6751 applies here 7this concession is consistent with internal_revenue_manual irm pt date sec_6702 penalties for frivolous tax submissions require written supervisory approval on form the calculat ion of the sec_6702 penalty is indeed very simple--ie dollar_figure per frivolous return--and apparently for that reason several district courts have held that the penalty is automatically calculated by electronic means holyoak v united_states no cv 08-08168-p4x-mhm wl at d ariz date aff’d 437_fedappx_559 9th cir brousseau v united_states no wl at m d tenn date 338_fsupp2d_1040 d minn quoting cole cole v united_states no 02-cv-137 wl at w d mich date no approval of the assessment by an immediate supervisor is required because this is an automatic penalty for a fixed amount sec_6751 and sec_6702 emphasis added contra 101_fedclaims_678 ndollar_figure citing chief_counsel notice cc-2011-004 date citing cole and borchardt we held the sec_6702 penalty to be automatically calculated in lindberg v commissioner tcmemo_2010_67 slip op pincite more recently we have continued b initial determination as we have shown the approvals of the immediate supervisors were obtained before the penalties were assessed however as to the first two penalties--approved in date and assessed in date--we must determine whether the earlier letter 3176c constituted a previous unapproved initial determination we conclude that it did not although it gave a stern warning about the irs’s intention to impose a penalty its purpose was actually to invite the taxpayer to make a correction that if made would have the result that the irs will not assess the frivolous_return penalty at the time letter 3176c was sent in date one could not determine initially or otherwise the application of the penalty rather at that time it remained to be seen--depending on the kestins’ actions--whether they would be liable for the penalty interpretation and application of the supervisory approval requirement in sec_6751 is made difficult by the ambiguity of the operative phrase-- initial determination of such assessment --and by the fact that no matter how it is continued held that a penalty is automatically calculated by electronic means when it is determined mathematically by a computer_software program without the involvement of a human irs examiner walquist v commissioner t c ___ ___ slip op pincite date see also atl sons holdings inc v commissioner t c ___ ___ slip op pincite date interpreted the statute will achieve only imperfectly the congressional purpose of ensuring that penalties w ould only be imposed where appropriate and not as a bargaining chip 851_f3d_190 2d cir quoting s rept no pincite 1998_3_cb_537 aff’g in part rev’g in part tcmemo_2015_42 however we know to look for a determination of a penalty liability not just an indication of a possibility that such a liability will be proposed letter 3176c is not an unequivocal communication that advises the taxpayer that penalties will be proposed clay v commissioner t c ___ ___ slip op pincite date emphasis added it is instead a contingent communication warning that a penalty will be assessed if the taxpayer’s frivolous filing is not immediately corrected and assuring that the irs will not assess the penalty if the taxpayer does correct her return the distinctive feature of the letter 3176c is its granting the taxpayer an opportunity to withdraw her frivolous_return and avoid the penalty in the case of the companion penalty under sec_6702 for specified frivolous submissions the statute itself in sec_6702 provides that the irs may provide a person with notice that a position is a specified_frivolous_submission when the irs does so the sec_6702 penalty shall not apply and therefore cannot be determined until after the taxpayer’s opportunity to retract his frivolous position p rovid ing such notice and opportunity to withdraw cannot fairly be characterized as the illicit offering of a bargaining chip rather in the case of the sec_6702 penalty the notice is provided in compliance with an express congressional directive and in the case of the sec_6702 penalty the notice is provided pursuant to an equivalent administrative policy adopted by the irs if the irs gives such a notice then liability for the penalty could arise only after the opportunity provided by that notice has been given we think that by its nature this letter 3176c is not an initial determination of a penalty assessment 8see irm pt date note sec_6702 does not require notification to a taxpayer that the position claimed on the return is frivolous but notification should be provided as a matter of policy 9the potential bargaining chip abuse that led congress to enact sec_6751 is apparently not present when a letter 3176c warns of a possible penalty under sec_6702 a letter 3176c cannot be used as a means to induce a taxpayer’s agreement to proposed adjustments to her tax_liability a return subject_to penalty under sec_6702 is by definition inadequate to enable the commissioner to take a position concerning the taxpayer’s correct_tax liability the letter 3176c requested corrected returns from petitioner precisely to enable respondent to make a determination of her correct_tax liability and to propose any adjustments to her reported liability necessary to arrive at the correct liability in the absence of a nonfrivolous return there can be no bargaining over proposed adjustments and thus no bargaining chip to induce agreement to a possibly unjustified settlement the adequacy of the nftl and cdp_notice mrs kestin alleges that both the nftl and the cdp_notice reflected two errors that made them invalid because of these supposed errors the two penalties assessed on date are not part of a filed lien those two assessments made in date were not properly before appeals and appeals determination was not properly before this court we conclude she is mistaken a penalty amount the irs assessed seven dollar_figure penalties against mrs kestin totaling dollar_figure but the nftl and the cdp_notice both stated an amount due not of that amount but of only dollar_figure that difference does not have the significance that mrs kestin suggests the total assessments were indeed dollar_figure but because a portion of that total had been satisfied by the crediting of another year’s income_tax overpayment against the penalty liabilities the amount due was dollar_figure stating the larger amount would have been an error by stating the amount dollar_figure the nftl gave a potential creditor notice of the actual liability for which the government had a lien and the cdp_notice gave mrs kestin notice of the actual liability that would be under consideration in the cdp hearing neither the nftl nor the cdp_notice stated an incorrect amount b assessment_date the nftl stated the date of assessment as thus giving the correct date of the dollar_figure second assessment but omitting the date of the date assessment of dollar_figure mrs kestin stresses this omission but apart from asserting the mere fact that the first of the assessment dates was omitted she does not give any argument or explanation of how this omission from the nftl would have created any legal or factual prejudice or disadvantage for any creditor or other third party and because the amount of the liability was correctly stated on the nftl we cannot perceive any possible disadvantage that would result from stating the date assessment_date but omitting the date assessment datedollar_figure likewise mrs kestin stresses that the cdp_notice similarly states the date assessment_date but is silent as to the date assessment_date but again she makes no attempt to explain how the omission of one of those dates from the cdp_notice would have prejudiced or disadvantaged her in any way in the purpose of the nftl is to give constructive notice and where there is such notice a minor defect in filing will be overlooked 147_br_540 bankr c d cal see sills v united_states in re 82_f3d_111 5th cir holding that a minor defect in an nftl is insufficient to render it void see also 235_f2d_753 5th cir the cdp process the pertinent regulations do not explicitly require that the cdp_notice include the assessment_date or dates cf sec_301_6320-1 q a-a10 proced admin regs the amount of the unpaid liability was correctly stated in the cdp_notice and mrs kestin does not claim that she was unaware of any portion of the penalty liabilities that the irs asserted much less does she explain what she would or could have done differently during the cdp process if the date assessment_date had been included on the cdp_notice mrs kestin thus makes no showing nor even any allegation that her cdp_notice failed to provided her with adequate notice of the underlying penalties we hold that the cdp_notice gave mrs kestin adequate notice of the penalties assessed in may dollar_figure 11see mangum v commissioner tcmemo_2016_24 at the original notice_of_federal_tax_lien albeit with an incorrect assessment_date was sufficient to give the mangums notice as required under sec_6320 citing 908_f2d_18 5th cir a notice of assessment and demand for payment under sec_6303 that contains a technical error will be held valid where the taxpayer has not been misled by the error and 571_f2d_174 3d cir a notice of a deficiency even if it contains error may nonetheless be valid where the taxpayer has not been misled as to the proper year involved or the amounts in controversy aff’g in part 66_tc_743 and 67_tc_176 the adequacy of the nod appeals’ nod reflects a similar arguable error in restating mrs kestin’s position the attachment to the nod states that you submitted an amended tax_return form 1040x on two separate occasions claiming one or more frivolous positions whereas in fact there were seven such occasions that the irs penalized this prompts mrs kestin to contend that b ecause appeals failed to execute its statutory duties to review the date penalties and to meet its burden concerning them there is no determination for this court to review we are not persuaded that the explicit mentioning of two penalties causes the nod to fail to serve for all seven the nod states that it pertains to a civil penalty assessed for under sec_6702 and all seven penalties are pursuant to sec_6702 and do derive from the nod states that it concerns the notice_of_federal_tax_lien and that nod addressed the dollar_figure that was the balance due on all seven penalties as we recently explained if a notice_of_determination specifies the taxable periods the liabilities and the collection action to which it relates or at the very least provides sufficient information so that the taxpayer cannot reasonably be deceived as to these items the notice is generally 12if this were true then mrs kestin’s cdp hearing as to the five penalties assessed date would still be pending and appeals could issue an nod at any time valid first rock baptist church child dev ctr v commissioner 148_tc_380 we do not see any indication that mrs kestin was at all misled about the seven-penalty scope of the nod we have jurisdiction to address all seven penalties including the five that are the subject of this contention and that we do not sustain dollar_figure conclusion appeals’ determination was not an abuse_of_discretion insofar as it upheld the single dollar_figure penalty on mrs kestin’s original frivolous form 1040x and sustained the nftl to that extent however its determination to uphold the additional penalties on the six photocopies of the return and to sustain the nftl to that extent was in error and was therefore an abuse_of_discretion to give effect to that conclusion an appropriate order and decision will be entered 13we need not address an argument for which mrs kestin quotes our opinion in antioco v commissioner tcmemo_2013_35 at applying sec v chenery corp chenery i 318_us_80 in the cdp context means that we can’t uphold a notice_of_determination on grounds other than those actually relied upon by the appeals officer --to contend that chenery i bars the irs from applying the determination in the nod to the five penalties not explicitly mentioned there because for other reasons we do not sustain the five penalties that are the subject of this argument we need not decide this issue
